United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 07-2772
      ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Jacen Lile Bridges,                     *
                                        *
           Appellant.                   *
      ___________                       *
                                            Appeals from the United
      No. 07-2775                           States District Court for the
      ___________                           Eastern District of Missouri.

United States of America,               * [UNPUBLISHED]
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        *
Katrina Elizabeth Griffin, also known *
as Katrina Sartor,                      *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 13, 2008
                                Filed: March 24, 2008
                                 ___________

Before MURPHY, BRIGHT, and BENTON, Circuit Judges.
                           ___________
PER CURIAM.

       Jacen Lile Bridges and Katrina Griffin were indicted in October 2004 for
conspiring to distribute more than a kilogram of heroin. They eventually moved to
dismiss for violation of the Speedy Trial Act, and the district court1 granted their
motions in July 2007 and dismissed the indictments against them without prejudice.
Bridges and Griffin appeal, arguing that the dismissals should have been with
prejudice. The United States contends that their appeals should be dismissed because
the district court order dismissing their indictment is not a final order within the
meaning of 28 U.S.C. § 1291. Because these appeals are neither from a final
judgment nor fit within the collateral order exception, see United States v. Holub, 944
F.2d 441 (8th Cir. 1991), they are dismissed for lack of jurisdiction.
                        ______________________________




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-